Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mattoni on 1/5/2021 and 1/26/2021.
The application has been amended as follows: 
11. 	(Currently amended) The mass flow meter of claim 1, wherein the at least two sensors are configured for measurement of the oscillations at approximately symmetric locations on each side of a longitudinal center of the flexible plate.
12.	(Currently amended) A method for measuring mass flow through a tubular housing, comprising:
driving a flexible plate within a tubular housing to vibrate in a torsional mode at a selected frequency;
receiving a flow of fluid within the tubular housing;
measuring, by at least two sensors, a plurality of oscillations of the vibrating flexible plate as a function of time at two different positions of the flexible plate, wherein the at least two s include[[s]]:
a first sensor portion positioned at a lateral edge of the flexible plate and configured to generate a magnetic field; and
a second sensor portion configured to output a signal based upon variation of the magnetic field of the first sensor portion, wherein the output signal represents a measurement of the oscillation of the flexible plate; and
determining a mass flow of the fluid within the tubular housing based upon a phase shift between the oscillations measured at the two different positions.
20.	(Currently amended) The system of claim 1, wherein the at least two sensors comprise a first sensor and a second sensor and wherein [[a]] the first sensor portion of the first sensor and [[a]] the first sensor portion of the second sensor are positioned at opposed lateral edges of the flexible plate.
21.	(Currently amended) The system of claim 1, wherein the at least two sensors comprise a first sensor and a second sensor and wherein [[a]] the first sensor portion of the first sensor and [[a]] the first sensor portion of the second sensor are positioned along a common lateral edge of the flexible plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/26/21